                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         HENRY DESEAN ADAMS,
                                   7                                                        Case No. 17-cv-00327-YGR (PR)
                                                          Plaintiff,
                                   8                                                        [PROPOSED] ORDER GRANTING
                                                   v.                                       DEFENDANTS’ ADMINISTRATIVE
                                   9                                                        MOTIONS TO FILE DOCUMENTS
                                         CONTRA COSTA COUNTY, et al.,                       UNDER SEAL
                                  10
                                                          Defendants.
                                  11

                                  12          Defendants, Dr. Jessica Hamilton, Paul Manaut, N.P., Maritess Rayrao, Stephanie
Northern District of California
 United States District Court




                                  13   Monahan, and Mary Bolds (collectively “Defendants”), having made administrative motions to

                                  14   file under seal the following documents (dkts. 33, 41), the Court hereby ORDERS as follows:

                                  15          1.        Portions of Defendants’ Notice of Motion and Motion for Summary Judgment or,

                                  16   in the Alternative, Summary Adjudication; Memorandum of Points and Authorities in Support

                                  17   contains confidential medical information pertaining to Plaintiff. This Court finds there is good

                                  18   cause to file the redacted portions of this document under seal.

                                  19          2.        The Declaration of Dr. Jessica Hamilton in Support of Defendants’ Motion for

                                  20   Summary Judgment or, in the Alternative, Summary Adjudication, contains and outlines

                                  21   confidential medical information and records pertaining to Plaintiff. This Court finds there is

                                  22   good cause to file the declaration under seal in accordance with the below table.

                                  23          3.        The Declaration of Paul Manaut, N.P., in Support of Defendants’ Motion for

                                  24   Summary Judgment or, in the Alternative, Summary Adjudication, contains and outlines

                                  25   confidential medical information pertaining to Plaintiff. This Court finds there is good cause to

                                  26   file this document under seal in accordance with the below table.

                                  27          4.        The Declaration of Jason W. Mauck., in Support of Defendants’ Motion for

                                  28   Summary Judgment or, in the Alternative, Summary Adjudication, contains and outlines
                                   1   confidential medical information pertaining to Plaintiff. This Court finds there is good cause to

                                   2   file this document under seal in accordance with the below table.

                                   3          5.      The Separate Statement in Support of Defendants’ Motion for Summary Judgment

                                   4   or, in the Alternative, Summary Adjudication, contains and outlines confidential medical

                                   5   information pertaining to Plaintiff. This Court finds there is good cause to file this document

                                   6   under seal in accordance with the below table.

                                   7          6.      The documents to be filed as redacted or under seal are as follows:

                                   8

                                   9
                                                                      Documents Sought to be Sealed
                                                          (As indicated in the concurrently filed redacted documents)
                                  10
                                        Notice and Motion of Motion for                     10:22-25; 11:25-12:4
                                  11    Summary Judgment or, in the
                                        Alternative, Summary Adjudication;
                                  12
Northern District of California




                                        Memorandum of Points and Authorities.
 United States District Court




                                  13
                                        Declaration of Dr. Jessica Hamilton in              5:12-14; 6:7-10; 6:17; 9:4; 9: fn.6; 11:14:
                                  14    support of Motion for Summary
                                        Judgment or, in the Alternative,                    11:16; 11:18; 11:19-20; 11:22-23; 12:26-27;
                                  15    Summary Adjudication.
                                  16                                                        13:7-19; 16:24-17:11; Exhibit 11.

                                  17
                                        Declaration of Paul Manaut, in support of           7:5-9
                                  18    Motion for Summary Judgment or, in the
                                        Alternative, Summary Adjudication
                                  19
                                        Declaration of Jason W. Mauck in                    2:3-8, Exhibit 2.
                                  20    support of Motion for Summary
                                  21    Judgment or, in the Alternative,
                                        Summary Adjudication
                                  22
                                        Separate Statement in support of Motion             3:5-9; 6:18-19
                                  23    for Summary Judgment or, in the
                                        Alternative, Summary Adjudication
                                  24

                                  25
                                              7.      As noted, Defendants’ attorney did not efile Exhibit 1 to Dr. Hamilton’s
                                  26
                                  27          1
                                                 The Court notes that Defendants’ attorney did not efile Exhibit 1 to Dr. Hamilton’s
                                  28   Declaration and stated that it was because “it is a voluminous document (PDF file size larger than
                                       efiling system allowances).” See Dkt. 38-1 at 2.
                                                                                          2
                                   1   Declaration, which is described as “attached medical records,” see Dkt. 33 at 2, and listed as an

                                   2   attachment to one of the present motions to seal as Docket No. 33-9. Instead, Defendants’

                                   3   attorney efiled a notice of manual filing. Because the Court is granting the instant motion to seal,

                                   4   the Court directs Defendants’ attorney to efile Docket No. 33-9 (Exhibit 1 to Dr. Hamilton’s

                                   5   Declaration) under seal no later than fourteen (14) days of the date of this Order. If necessary,

                                   6   Defendants’ attorney shall contact the Clerk’s Office for instructions on how to efile voluminous

                                   7   documents.

                                   8          8.      This Order terminates Docket Nos. 33 and 41.

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 2, 2019

                                  11                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
